Per Curiam.

It may, at least, be said that there is grave doubt whether the court below had any- jurisdiction to entertain this action, which is brought under section 1837 of the Code of -Civil Procedure, authorizing an action to be maintained in the manner prescribed in the article, of which the section in question is a part, “ against the surviving husband or wife of a decedent and the next -of kin of an intestate, or the next of kin or legatees of a testator, to recover, to the extent of the assets paid or distributed to- them, for a ■debt of the decedent, upon which an action might have been maintained against the executor or administrator.” By subdivision 3 of section 2863 of the Code, a justice of the peace is prohibited from taking cognizance of such an action, and by-section 3215 of the Code, subdivision' 1, the same limitation seems to be imposed upon the District Courts in this city. The point, however, was not made upon the trial, nor, in fact, upon the argument of this, appeal, •and under the peculiar provisions of section 1382 of the Hew York •City Consolidation Act, it must be deemed to have been waived.
■ We think, however, that the judgment dismissing the complaint should be affirmed on the ground that the appellant, irrespective •of the jurisdictional question, has not made out a cause of action entitling him to a recovery under his complaint. He has not •shown that there has been any distribution of the assets of the . estate of the deceased debtor, or that there hasi been any payment •of any portion of the same to the respondent, or, indeed, that any Tetters of administration have ever been issued upon the estate of -the deceased. At most, all'that can be inferred from the testimony "is that the respondent, without any legal sanction, has appropriated the entire assets of the estate to her own use. This, however, does not bring the case within the section referred to, nor entitle the -appellant to a recovery under the form of action to which he has -resorted. The judgment must, therefore, be- affirmed, with costs.
Present: Beekmau, P. J., Gildebsleeve and Glegebioh, JJ.
-Judgment affirmed, with costs.